DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-16 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Per claim 7, the limitation “the metal part” lacks sufficient antecedent basis.  The limitation “a metal part” is introduced in claim 3 but claim 7 depends on claim 1.  Appropriate correction is required.  For the purpose of examination, the limitation “the metal part” in claim 7 is interpreted as implying “a metal part.”
Per claim 8, the limitation “the conductor” lacks sufficient antecedent basis.  The limitation “a conductor” is introduced in claim 7 but claim 8 depends on claim 1.  Appropriate correction is required.  For the purpose of examination, the limitation “the conductor” in claim 8 is interpreted as implying “a conductor.”
Per claim 9, the limitation “the insulating element” lacks sufficient antecedent basis.  The limitation “an insulating element” is introduced in claim 8 but claim 9 depends on claim 1.  Appropriate correction is required.  For the purpose of examination, the limitation “the insulating element” in claim 9 is interpreted as implying “an insulating element.”

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12, and 16 are rejected under 35 U.S.C. 103 as being obvious in view of Rohde et al. (hereinafter “Rohde”) – US 2018/0246146 – and Adolfsson et al. (hereinafter “Adolfsson) – 2006/0170432.

Per claim 1, Rohde teaches a sensor for measuring a voltage in a HV/MV power network in a separable connector, the sensor comprising:
an adapter element (Fig. 1; housing adapter 4; ¶32) comprising a high voltage connection (Fig. 1; springs 44; ¶39) adapted to be mechanically and electrically coupled to a high voltage conductor (Figs. 2 and 3; measurement connection 64; ¶39) of the separable connector (Fig. 1; connection adapter 6; ¶34) and to receive HV/MV voltage from the separable connector (The housing adapter 4 and the connection adapter 6 are made of an electrically conductive material (¶34).  The housing adapter 4 is mechanically and electrically coupled to the connection adapter 6 (Fig. 3; ¶38).  The connection adapter 6 is configured to connect to a measurement connection 64 of a high-voltage conductor 58 (Fig. 2; ¶42));
a sensor body (Fig. 1; sensor device 2; ¶32) adapted to be mechanically and electrically coupled to the adapter element (The sensor device 2 is configured to be mechanically and electrically coupled to the housing adapter 4 (Figs. 1 and 3; ¶41));
characterized in that the adapter element and the sensor body are separate elements that are adapted to be installed to the separable connector wherein the adapter element is configured to be installed between the separable connector and the sensor body (As shown in Figure 1, the housing adapter 4 is configured to be installed between the connection adapter 6 and the sensor device 2).

However, Rohde does not explicitly teach the sensor body comprising a divider assembly with a plurality of discrete impedance elements, which are electrically connected in 
In contrast, Adolfsson teaches a device for voltage measurement in a high-voltage conductor comprising a capacitive voltage divider that is used to determine the line voltage of a high-voltage conductor 1 (Fig. 1; ¶15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor device 2 of Rohde such that the PCB 14 includes a voltage divider circuit.  One of ordinary skill would make such a modification for the purpose of enabling the calculation of a line voltage from a high-voltage conductor (Adolfsson; ¶14).

Per claim 2, Rohde in view of Adolfsson teaches the sensor for measuring a voltage according to claim 1, wherein the sensor comprises an insulating material and wherein the sensor is configured to be inserted into the separable connector to encase the high voltage conductor of the separable connector (The sensor device 2 includes a PCB 14, which has insulating material, and includes a first inner conductor portion 22 that is configured to be inserted into the connection adapter 6 (Fig. 1; ¶33-34)).

Per claim 3, Rohde in view of Adolfsson teaches the sensor for measuring a voltage according to claim 1, wherein the adapter element comprises a metal part for making electrical and mechanical connection to the high voltage conductor of the separable connector (The housing adapter is made from an electrically conductive material and electrically and mechanically connects to the connection adapter 6 (Fig. 1; ¶34)).

Per claim 4, Rohde in view of Adolfsson teaches the sensor for measuring a voltage according to claim 3, wherein the adapter element comprises a thread for being threaded onto (The housing adapter 4 includes a thread which is used to secure the sensor assembly to the measurement connection 64 (Fig. 1; ¶44)).

Per claim 5, Rohde in view of Adolfsson teaches the sensor for measuring a voltage according to claim 1, wherein the adapter element comprises means for mechanically and electrically connecting the adapter element to the sensor body (The housing adapter 4 is shaped to be mechanically coupled to the sensor device 2 and includes electrically conductive springs 44 that are electrically connected to the first inner conductor portion 22 of the sensor device 2 (Fig. 3; ¶38)).

Per claim 7, Rohde in view of Adolfsson teaches the sensor for measuring a voltage according to claim 1, wherein the sensor body comprises a conductor that is adapted to be mechanically and electrically coupled to the metal part of the adapter element (The sensor device 2 includes a first inner conductor portion 22 that is configured to be mechanically and electrically coupled to the electrically conductive housing adapter 4 (Fig. 3; ¶34)).

Per claim 8, Rohde in view of Adolfsson teaches the sensor for measuring a voltage according to claim 1, wherein the sensor body comprises an insulating element carrying the conductor as well as the divider assembly (The sensor device 2 is configured to house the PCB 14, which includes an insulating material, which carries a first inner conductor portion 22 and the voltage divider circuit (Fig. 1; ¶36)).

Per claim 10, Rohde in view of Adolfsson teaches the sensor for measuring a voltage according to claim 1, wherein the sensor body provides an elongated handle portion (The sensor device 2 includes a first housing portion 10 that is elongated along a longitudinal axis 18 and is capable of being handled (Fig. 1)).

Per claim 11, Rohde in view of Adolfsson teaches the sensor for measuring a voltage according to claim 10, wherein the handle portion of the sensor body holds the divider assembly (The sensor device 2 is configured to house the PCB 14 which is configured to hold a voltage divider circuit (Fig. 1)).

Per claim 12, Rohde in view of Adolfsson teaches the sensor for measuring a voltage according to claim 1, wherein the sensor body comprise means for mechanically connecting the sensor body to the adapter element (The sensor device 2 includes a second housing portion 12 that is configured to mechanically connect to the housing adapter 4 (Figs. 1 and 3; ¶32)).

Per claim 16, Rohde in view of Adolfsson teaches a power network comprising a HV/MV power conductor (Fig. 2; high-voltage conductor 58; ¶42), a separable connector (Fig. 1; connection adapter 6; ¶34) and a sensor (Fig. 1) according to claim 1.

Claim Objections
10.	Claims 6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 6, the prior art of record is silent on the sensor according to claim 1, wherein the adapter element comprises an insulating element, which is sized and shaped such to fit into a recess of the separable connector.


Claim Remarks
11.	Although claim 9 is rejected under 35 U.S.C. 112(b), the subject matter disclosed in this claim is not believed to be taught or suggested by the prior art of record.  The prior art of record is silent on the sensor according to claim 1, wherein an insulating element of the sensor body comprises an outer elastic surface adapted in size and shape to a contacting surface of the adapter element and/or the separable connector.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAS A SANGHERA/Examiner, Art Unit 2852